Fourth Court of Appeals
                                San Antonio, Texas
                                      July 22, 2019

                                   No. 04-19-00053-CR

                                  Robert GARCIA, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR13227
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
         The Appellant’s Motion for Leave to file Brief is hereby GRANTED. The Appellant’s
brief is deemed filed.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court